DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (WIPO Document No.: WO 2018/097193 A1) in view of Nemoto et al. (US Patent No.: 7541710) and Ohashi et al. (US Patent Application Pub. No.: US 2015/0076940 A1).
For claim 1, Sakuma et al. disclose the claimed invention comprising: a stator (reference numeral 3, figure 1); a rotor (reference numeral 2) provided to be opposed to the stator (see figure 1); and a frame (reference numeral 4) configured to hold the stator 
Nemoto et al. disclose blocks (reference numerals 3, 4, 5, 6) that are shifted in one circumferential direction from a first axial end to a second axial end (see figure 25) and also blocks that are shifted in another circumferential direction opposite to the one circumferential direction from the first axial end to the second axial end (see figure 25), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the skew angle being increased and decreased as disclosed by Nemoto et al. for the blocks of Sakuma et al. and also have the frame including a body portion and flange portion as disclosed by Ohashi et al. for the frame of Sakuma et al. for reducing noise in the device (see Nemoto et al.’s column 3, lines 15-20) and for predictably providing desirable housing configurations for the device.  
For claim 4, Sakuma et al. in view of Nemoto et al. and Ohashi et al. disclose the claimed invention except for the plurality of blocks including at least one of a plurality of the skew-angle-increasing pairs of blocks and a plurality of the skew-angle-decreasing pairs of blocks from the one end to the another end of the rotor in the axial direction of the rotor.  Nemoto et al. already disclose the blocks (reference numerals 3, 4, 5, 6) with skew angle increasing and skew angle decreasing in the circumferential direction from one axial end to the other axial end for adjacent blocks (see figure 25), and it would 
For claim 5, Sakuma et al. disclose the plurality of blocks (reference numerals 21, 22) each having the same length in the axial direction of the rotor (see figures 9, 10).  
For claim 7, Sakuma et al. in view of Nemoto et al. and Ohashi et al. disclose the claimed invention except for the flange portion being provided at only the one end of the body portion in the axial direction of the body portion, and being fixed to a mounting target member, and wherein the stator is fitted to the body portion.  Ohashi et al. further disclose the flange portion (reference numeral 16) being provided at only the one end of the body portion (reference numerals 15b, 15c) in the axial direction of the body portion (see figure 1), and being fixed to a mounting target member (reference numeral 20, see figure 1), and wherein the stator (reference numeral 6) is fitted to the body portion (reference numerals 15b, 15c, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flange portion provided at only one end as disclosed by Ohashi et al. for the frame of Sakuma et al. in view of Nemoto et al. and Ohashi et al. for predictably providing desirable housing configurations for the device.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. in view of Nemoto et al. and Ohashi et al. as applied to claim 1 above, and further in view of Sanko et al. (Japanese Patent Document No.: JP 2008131783 A).
For claim 2, Sakuma et al. in view of Nemoto et al. and Ohashi et al. disclose the claimed invention except for the plurality of blocks being three blocks, and wherein the three blocks include one skew-angle-increasing pair of blocks and one skew-angle-decreasing pair of blocks as the skew-angle-increasing pair of blocks and the skew-angle-decreasing pair of blocks from the one end to the another end of the rotor in the axial direction of the rotor.  Sanko et al. disclose the plurality of blocks (reference numerals 1a, 1b, 1c) being three blocks (see figures 1-3), and wherein the three blocks include one skew-angle-increasing pair of blocks and one skew-angle-decreasing pair of blocks (see figures 1-3) as the skew-angle-increasing pair of blocks and the skew-angle-decreasing pair of blocks from the one end to the another end of the rotor in the axial direction of the rotor (see the angle shift between adjacent blocks 1a, 1b, 1c in figures 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the three blocks with the skew angle decreasing and increasing as disclosed by Sanko et al. for the blocks of Sakuma et al. in view of Nemoto et al. and Ohashi et al.for reducing vibrations in the device (see English translation of Sanko et al., Description, paragraphs [0015-0022]).  

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. in view of Nemoto et al. and Ohashi et al. as applied to claim 1 above, Seguchi et al. (US Patent No.: 6590312) and Sanko et al. (Japanese Patent Document No.: JP 2008131783 A).
For claim 3, Sakuma et al. in view of Nemoto et al. and Ohashi et al. disclose the claimed invention except for N:M=2:3 being satisfied, where N represents the number of poles of the rotor, and M represents the number of slots of the stator, and wherein a complex vector expressed by the following expression has a magnitude of 0.5 or less: 
                        
                            
                                
                                    F
                                
                                
                                    n
                                    o
                                    r
                                    m
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            c
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    k
                                                
                                            
                                            e
                                        
                                        
                                            j
                                            6
                                            θ
                                            k
                                        
                                    
                                
                            
                        
                      		( 1 )
where Lc represents a length of the rotor in the axial direction of the rotor, n represents the number of blocks being the plurality of blocks, Lk represents a length of a k-th block of the plurality of blocks, which is counted from the one end of the plurality of blocks in the axial direction of the rotor, in the axial direction of the rotor, θk represents a shift angle in electrical angle of the k-th block with respect to a reference position of the plurality of blocks in the circumferential direction of the rotor, and j represents an imaginary unit.  Seguchi et al. disclose the number of poles of the rotor (reference numeral 222) being eight and the number of slots of the stator (between teeth 214) being twelve (see figure 12, showing half of rotor 2411 and half of stator 215), i.e. N:M=2:3 being satisfied, where N represents the number of poles of the rotor, and M represents the number of slots of the stator.  Nemoto et al. further disclose embodiments with different number of blocks (reference numerals 3, 4, 5, 6, see figure 25) and different lengths for the blocks (reference numerals 3, 4, 5, 6, see figure 25), and Sanko et al. disclose embodiments with different shift angles between the blocks (see figures 4, 5), and a person of ordinary skill would have been able to apply these different characteristics for the blocks of the rotor to satisfy the expression above.  It 
For claim 6, Sakuma et al. in view of Nemoto et al., Ohashi et al., Seguchi et al., and Sanko et al. disclose the claimed invention except for n=3, and wherein the following relationships are satisfied: L1=L3, L2=2×L1, θ1<θ2, and θ2>θ3.  Nemoto et al. further disclose embodiments with different lengths for the blocks (reference numerals 3, 4, 5, 6, see figure 25), and Sanko et al. disclose embodiments with different shift angles between the blocks (see figures 4, 5), and a person of ordinary skill would have been able to apply these different characteristics for the blocks of the rotor to satisfy the relationships above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the different lengths of the blocks as disclosed by Nemoto et al. and the different shift angles as disclosed by Sanko et al. for the blocks of Sakuma et al. in view of Nemoto et al., Ohashi et al., Seguchi et al., and Sanko et al. for predictably providing desirable configurations for facilitating the reduction of noise/vibration of the device.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. in view of Nemoto et al. and Ohashi et al. as applied to claim 1 above, and further in view of Seguchi et al. (US Patent No.: 6590312).
For claim 8, Sakuma et al. in view of Nemoto et al. and Ohashi et al. disclose the claimed invention including a rotary shaft (reference numeral 6) configured to support the rotor (reference numeral 2, see figure 1 of Sakuma et al.), but do not specifically disclose the rotary shaft being provided on the same axis as an axis of a crank shaft of an engine, and wherein the frame is cantilevered to a housing, which is provided between the engine and a transmission.  Seguchi et al. disclose the rotary shaft (center of rotor 220, see figure 1) being provided on the same axis as an axis of a crank shaft (reference numeral 101) of an engine (reference numeral 100, see figure 1), having a housing for the frame is a known skill as disclosed by Seguchi et al. (reference numeral 102, see figure 2), and Seguchi et al. disclose having them provided between the engine (reference numeral 100) and a transmission (reference numeral 300, see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular configuration for the rotary shaft, crank shaft, engine, and transmission as disclosed by Seguchi et al. for the rotor of Sakuma et al. in view of Nemoto et al. and Ohashi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 9, Sakuma et al. in view of Nemoto et al., Ohashi et al., and Seguchi et al. disclose the claimed invention except for the rotary shaft being directly connected to the crank shaft.  Seguchi et al. further disclose the rotary shaft (center of rotor 220, figure 1) being directly connected to the crank shaft (reference numeral 101, see figure .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. in view of Nemoto et al., Ohashi et al., and Seguchi et al. as applied to claim 8 above, and further in view of Sullivan et al. (US Patent Application Pub. No.: US 2015/0251536 A1).
For claim 10, Sakuma et al. in view of Nemoto et al., Ohashi et al., and Seguchi et al. disclose the claimed invention except for the rotary shaft being connected to the crank shaft via a transmission system, which is provided to the crank shaft.  Having a crank shaft coupled via a transmission system is a known skill in the art as exhibited by Sullivan et al. (see paragraph [0021]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transmission system as disclosed by Sullivan et al. for coupling to the crank shaft of Sakuma et al. in view of Nemoto et al., Ohashi et al., and Seguchi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor block configuration: US 9543792 B2 (Takahashi; Hiroshi et al.), US 9343937 B2 (Nakazono; Junichi et al.), US 9343933 B2 (Isoda; Hitoshi et al.), US 8653710 B2 (Takahashi; Norio et al.), US 20190260277 A1 (IKEMOTO; Masayuki et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEX W MOK/Primary Examiner, Art Unit 2834